Case 5:19-cr-50156-LRR Document 65 Filed 05/12/20 Page 1 of 5 PageID #: 1025




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH DAKOTA
                           WESTERN DIVISION

UNITED STATES OF AMERICA,

                                                     No. 19-CR-50156-LRR
              Plaintiff,
vs.
                                                             ORDER
HOLLI LUNDAHL,


              Defendant.
                           ___________________________


                     I. INTRODUCTION AND BACKGROUND
      The matter before the court is United States Magistrate Judge Daneta Wollmann’s
Report and Recommendation (docket no. 52).         The Report and Recommendation
recommends that the court grant in part and deny in part Defendant Holli Lundahl’s pro
se Motion to Dismiss and Motion to Strike Government Witnesses (“Motion”) (docket
no. 31).
      On January 22, 2020, a grand jury returned a four-count Superseding Indictment
(docket no. 6), charging Defendant with theft of government property in violation of 18
U.S.C. § 641 (Count I); Supplement Security Income benefits fraud in violation of 42
U.S.C. § 1383a(a)(3)(A) (Count II); and two counts of making a false statement in
violation of 18 U.S.C. § 1001 (Counts III and IV). See Superseding Indictment at 1-3.
On March 13, 2020, Defendant filed the Motion. On March 27, 2020, the government
filed a resistance to the Motion. See docket no. 37. On March 31, 2020, Defendant filed
a pro se reply. See docket no. 41.
      On April 15, 2020, Judge Wollmann issued the Report and Recommendation. On
April 21, 2020, Defendant filed pro se Objections to the Report and Recommendation
(“Objections”) (docket no. 53). On April 24, 2020, Defendant filed pro se Supplemental
Case 5:19-cr-50156-LRR Document 65 Filed 05/12/20 Page 2 of 5 PageID #: 1026




Objections to the Report and Recommendation (“First Supplemental Objections”) (docket
no. 56). On April 28, 2020, Defendant filed pro se Second Supplemental Objections to
the Report and Recommendation (“Second Supplemental Objections”) (docket no. 58).
On April 29, 2020, Defendant filed a pro se Third Supplemental Objections to the Report
and Recommendation (“Third Supplemental Objections”) (docket no. 59).
                                    II. ANALYSIS
                                A. Standard of Review
      Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Criminal Procedure 59(b) provides
for review of a magistrate judge’s report and recommendation on dispositive motions,
where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

Fed. R. Crim. P. 59(b)(3). The statute governing review provides only for de novo
review of “those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). When a party
fails to object to any portion of a magistrate judge’s report and recommendation, he or
she waives the right to de novo review. See Griffini v. Mitchell, 31 F.3d 690, 692 (8th
Cir. 1994).




                                            2
Case 5:19-cr-50156-LRR Document 65 Filed 05/12/20 Page 3 of 5 PageID #: 1027




                              B. Defendant’s Objections
      In the Objections, Defendant argues that, “[g]iven there are no material facts plead
in Counts I and II of the [Superseding] Indictment other than time frame, the
[g]overnment may not proceed in these Counts as presently pleaded because they may
not piggyback of the allegations in another count.” Objections at 4. Further, Defendant
argues that she has filed evidence that attacks probable cause to bring the charges in
Counts II and III of the Superseding Indictment. See generally id. at 4-5. Defendant
also asserts that the Superseding Indictment should be dismissed due to prosecutorial
overreach. Id. at 6-8. In the First Supplemental Objections, Defendant essentially
reiterates the primary argument she made in her Objections, namely that the Superseding
Indictment should be dismissed because the Superseding Indictment is based on “false
evidence and testimony.” See generally First Supplemental Objections at 1-9. In the
Second Supplemental Objections, Defendant, again, asserts that the Superseding
Indictment should be dismissed because the Superseding Indictment lacks sufficient
evidence to support the charges. See generally Second Supplemental Objections at 2-14.
Finally, in the Third Supplemental Objections, Defendant, repeats her previous
arguments and contends that the Superseding Indictment should be dismissed because the
Superseding Indictment is “based on false testimony and evidence before the grand jury.”
See generally Third Supplemental Objections at 2-9. Defendant concludes that “[t]he
[g]overnment did not challenge the facts established by Defendant’s admissible evidence
filed with the court and which showed a lack of probable cause to file any charges against
Defendant, including a failure to state any criminal offense against Defendant as applied
to Counts I, II and III of the Superseding Indictment.” Id. at 9.
                                      C. Analysis
      Reviewing the Defendant’s Motion, Objections and Supplemental Objections, the
court finds that the Objections and Supplemental Objections are much broader than the
Motion and raise issues and arguments not asserted in the Motion. Defendant’s failure
to raise such issues and arguments before Judge Wollmann means that the arguments are
                                            3
Case 5:19-cr-50156-LRR Document 65 Filed 05/12/20 Page 4 of 5 PageID #: 1028




waived. See Ridenour v. Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th
Cir. 2012) (finding that, when a case is referred for a report and recommendation, it is
proper for a district court to refuse to consider an argument not presented first to the
magistrate judge). Accordingly, because Defendant’s objections in her various filings
are waived, the court shall overrule the objections.
       Alternatively, the court considers Defendant’s Objections and Supplemental
Objections to essentially assert that the Superseding Indictment should be dismissed
because the Superseding Indictment lacks probable cause, lacks sufficient evidence and/or
is based on false testimony and evidence before the grand jury. See Section II.B of this
Order (outlining Defendant’s various arguments in the Objections and Supplemental
Objections). The court finds Defendant’s arguments to lack merit.
       As Judge Wollamann pointed out in the Report and Recommendation, “clear
precedent from the Eighth Circuit Court of Appeals [provides] that the Federal Rules of
Criminal Procedure do not provide for a pre-trial determination of the sufficiency of the
evidence.” Report and Recommendation at 9 (citing United States v. Ferro, 252 F.3d
964, 968 (8th Cir. 2001)). Indeed, the Eighth Circuit explained in Ferro that, “so long
as the indictment contains a facially sufficient allegation of materiality, federal criminal
procedure does not provide for a pre-trial determination of sufficiency of evidence.” 252
F.3d at 968. As Defendant bases her motion to dismiss and objections to the Report and
Recommendation on her understanding and predictions of the evidence that will
admissible at trial, the court finds that Defendant’s arguments are premature and lack
grounds for dismissing the Superseding Indictment. Accordingly, the court shall overrule
the objections.
                                   III. CONCLUSION
       In light of the foregoing, it is hereby ORDERED:
       (1)    The Objections (docket no. 53), Supplemental Objections to the Report and
              Recommendation (docket no. 56), Second Supplemental Objections to the
              Report and Recommendation (docket no. 58) and Third Supplemental
                                             4
Case 5:19-cr-50156-LRR Document 65 Filed 05/12/20 Page 5 of 5 PageID #: 1029




           Objections to the Report and Recommendation (docket no. 59) are
           OVERRULED;
     (2)   The Report and Recommendation (docket no. 52) is ADOPTED;
     (3)   Defendant’s Motion to Dismiss (docket no. 31) is GRANTED in part and
           DENIED in part in accordance with the Report and Recommendation; and
     (4)   Defendant’s Motion to Strike Government Witnesses (docket no. 31) is
           DENIED.
     IT IS SO ORDERED.
     DATED this 12th day of May, 2020.




                                       5
